The Disciplinary Review Board having filed with the Court its decision in DRB 17-371, concluding that as a matter of reciprocal discipline pursuant to Rule 1:20-14(a)(4)(E), JOSEPH PETER BARRETT , formerly of SALT LAKE CITY, UTAH , who was admitted to the bar of this State in 1997, should be disbarred based on discipline imposed in Utah for unethical conduct that in New Jersey would violate RPC 1.15(a), the principles of In re Wilson, 81 N.J. 451, 409 A.2d 1153 (1979) and In re Siegel, 133 N.J. 162, 627 A.2d 156 (1993) (knowing misappropriation of law firm funds), and RPC 8.4(c) (conduct involving dishonesty, fraud, deceit or misrepresentation);
And JOSEPH PETER BARRETT having been ordered to show cause why he should not be disbarred or otherwise disciplined;
**82And the Court noting that the findings of the tribunal in Utah were based on a preponderance of the evidence standard instead of the clear and convincing standard applicable to New Jersey disciplinary proceedings;
And good cause appearing;
It is ORDERED that the motion for reciprocal discipline is dismissed, without prejudice to the Office of Attorney Ethics pursuing separate disciplinary proceedings in New Jersey based on the same conduct that gave rise to respondent's discipline in Utah.